      Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 1 of 25 Page ID #:90




 1     Michael A. Long, Esq. (SBN: 266555)
 1
 2     Law Office of Michael A. Long
 2     1920 Hillhurst Avenue, #1139
 3     Los Angeles, CA 90027
 3
 4     T: (310) 625-3395 F: (213) 915-3133
 4     E: mlong@aexius.com
 5
 5     Attorney for Defendant, PINKBLUSH.COM
 6
 6
 7
 7                            UNITED STATES DISTRICT COURT
 8
 89                         CENTRAL DISTRICT OF CALIFORNIA

109
        SCOTT AND ADDISON, LLC,                        Civil Case No. 8:20-cv-1160-SB-DFMx
10
11      a California limited liability
11
12
        company,                                       MOTION TO DISMISS FOR
                              Plaintiff,               FAILURE TO STATE A
12
13                                                     CLAIM UNDER FRCP 12(B)(6);
14
13                   vs.                               MEET AND CONFER
                                                       DECLARATION OF MICHAEL A.
15
14      PINKBLUSH.COM, an                              LONG
16
15      unknown entity,
                        Defendants.                    [Concurrently filed with Notice of
17
16                                                     Interested Parties and Proposed Order
18
17                                                     Thereon]
19
18                                                     Date: April 9, 2021
20                                                     Time: 8:30 AM
19
21
20                                                     Action filed: June 3, 2020
22
21
23
22           Defendant PINKBLUSH.COM hereby moves to dismiss the Complaint under
24
23     FRCP Rule 12(b)(6) for failure to state a claim for which relief can be granted. This motion
25
24     is based on the accompanying memorandum of points and authorities, declaration of
26
25     Michael A. Long, and such evidence or argument that may be presented at hearing on this
27
26     motion.
28
27

28                                               -1-                                 MOTION TO DISMISS
                                                                             CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 2 of 25 Page ID #:91




1                                        Respectfully submitted,
2     DATED: March 1, 2021               LAW OFFICE OF MICHAEL A. LONG
3
4                                        /s/ Michael A. Long
                                             Michael A. Long, Esq.
5
                                         Attorneys for Defendant,
6                                        PINKBLUSH.COM
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                            -2-                          MOTION TO DISMISS
                                                              FOR FAILURE TO STATE A CLAIM
                                                                          UNDER FRCP 12(b)(6)
                                                                 CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 3 of 25 Page ID #:92




1                                               TABLE OF CONTENTS
2
3     I.     INTRODUCTION .............................................................................................. 6
4     II.    LEGAL STANDARD – CLAIMS FOR TRADEMARK INFRINGEMENT,
             FALSE DESIGNATION OR ORIGIN, AND UNFAIR COMPETITION
5            ARE ANALYZED TOGETHER ..................................................................... 8
6     III.   LEGAL STANDARD – LIKELIHOOD OF CONFUSION ........................... 9
7     IV.    PLAINTIFF FAILS TO ALLEGE STANDING TO ENFORCE THE
              MARK .............................................................................................................. 10
8
      V.     THERE IS NO PRESUMPTION THAT PLAINTIFF OWNS ANY
9            RIGHTS IN THE ALLEGED MARKS BECAUSE THE
10           REGISTRATIONS ALLEGED ARE NOT ALLEGED NOR SHOWN TO
             BE IN ITS NAME............................................................................................ 11
11
      VI.    THE SECOND CLAIM MUST BE DISMISSED BECAUSE THERE IS
12           NO FALSE DESIGNATION OF ORIGIN AS TO ANY GOODS AND
13           THE WEBSITE “PINKBLUSH.COM” IS NOT A FALSE
             DESIGNATION............................................................................................... 12
14
      VII. THE THIRD CLAIM FOR UNFAIR COMPETITION FAILS UNDER
15         KYTHERA WITH ITS OTHER CLAIMS AND MUST ALSO BE
           DISMISSED FOR FAILURE TO STATE A CLAIM ................................. 14
16
      VIII. ONE SINGLE INSTANCE OF SOCIAL MEDIA USE IS
17          INSUFFICIENTLY PLED TO SHOW A LIKELIHOOD OF
18          CONFUSION AS TO THE GOODS OR ANY DAMAGES BY A
            REASONABLE CONSUMER ......................................................................... 14
19
      IX.    CONCLUSION ................................................................................................. 16
20
21
22
23
24
25
26
                                                                  -3-                                    MOTION TO DISMISS
                                                                                              FOR FAILURE TO STATE A CLAIM
                                                                                                          UNDER FRCP 12(b)(6)
                                                                                                 CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 4 of 25 Page ID #:93




1                                                  TABLE OF AUTHORITIES
2     Cases
3     Academy of Motion Picture Arts & Scis. v. Creative House Promotions, Inc., 944 F.2d
        1446, 1457 (9th Cir.1991)............................................................................................ 7
4
      AMF Inc. v. Sleekcraft Boats (9th Cir.1979) 599 F.2d 341 ............................................... 8
5     AMF Inc. v. Sleekcraft Boats (9th Cir.1979) 599 F.2d 341, 348 ....................................... 5
      AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348 (9th Cir.1979) ................................... 7
6
      AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979) ................................ 8
7     Arcsoft, Inc. v. Cyberlink Corp., 153 F. Supp. 3d 1057, 1072-73 (N.D. Cal. 2015) ........ 14
      Bosley Medical Institute, Inc. v. Kremer, 403 F.3d 672, 676-77 (9th Cir. 2005) ............... 5
8
      Brookfield Commc'ns, Inc. v. West Coast Entm't Corp., 174 F.3d 1036, 1046 n. 6 (9th
9       Cir.1999) ...................................................................................................................... 7
      Cleary v. News Corp., 30 F.3d 1255, 1262–63 (9th Cir.1994)....................................... 7
10
      Davis v. Walt Disney Co., 430 F.3d 901, 905 (8th Cir. 2005) ......................................... 14
11    Duluth News–Tribune v. a Mesabi Publishing Co., 84 F.3d 1093, 1098-99 (8th Cir. 1996)
        .................................................................................................................................... 14
12
      Equinox Hotel Mgmt., Inc. v. Equinox Holdings, Inc., No. 17-cv-06393-YGR, at *16 n.13
13      (N.D. Cal. Feb. 1, 2018) .............................................................................................. 14
      Freecycle Network, Inc. v. Oey, 505 F.3d 898, 902-03 (9th Cir. 2007) ............................. 8
14
      Hokto Kinoko Co. v. Concord Farms, Inc., 810 F.Supp.2d 1013, 1031 (C.D.Cal.2011)
15      ...................................................................................................................................... 7
      Kythera Biopharmaceuticals, Inc. ................................................................................ 13
16
      Kythera Biopharmaceuticals, Inc. v. Lithera, Inc., 998 F. Supp. 2d 890, 897-98 (C.D.
17      Cal. 2014) ..................................................................................................................... 7
      Lujan v. Defenders of Wildlife,504 U.S. 555, 560 (1992) .............................................. 9
18    Maktab Tarighe Oveyssi Shah Maghsoudi, Inc. v. Kianfar, 179 F.3d 1244, 1249 (9th Cir.
19      1999)........................................................................................................................... 10
      Reno Air Racing Ass'n, Inc. v. McCord, 452 F.3d 1126, 1134 (9th Cir. 2006) .............. 9
20    Sleekcraft, 599 F.2d at 348 ............................................................................................... 8
21    Toyota Motor Sales v. Tabari, 610 F.3d 1171, 1179 (9th Cir. 2010)................................. 6
      Twentieth Century Fox Film Corp. v. Dastar Corp., CV 98-07189 FMC (Ex), at *8-9
22      (C.D. Cal. Oct. 14, 2003) ........................................................................................... 13
23    United States v. Hays, 515 U.S. 737, 743 (1995) ........................................................... 9
      ZW USA, Inc. v. PWD Sys., LLC, 208 F. Supp. 3d 1025, 1050-51 (E.D. Mo. 2016) ....... 14
24
      Statutes
25    15 U.S.C. § 1114(1) ........................................................................................................ 8
26    15 U.S.C. § 1125 ............................................................................................................. 8

                                                                         -4-                                      MOTION TO DISMISS
                                                                                                       FOR FAILURE TO STATE A CLAIM
                                                                                                                   UNDER FRCP 12(b)(6)
                                                                                                          CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 5 of 25 Page ID #:94




1     15 U.S.C. § 1125(a) ....................................................................................................... 14
      15 U.S.C. §§ 1114(1) & 1125 ......................................................................................... 8
2
      15 USC §1125(a) ........................................................................................................... 12
3     FRCP Rule 12(b)(6) ....................................................................................................... 16
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                                   -5-                                    MOTION TO DISMISS
                                                                                               FOR FAILURE TO STATE A CLAIM
                                                                                                           UNDER FRCP 12(b)(6)
                                                                                                  CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 6 of 25 Page ID #:95




1                     MEMORANDUM OF POINTS AND AUTHORITIES
2
3     I.    INTRODUCTION
4           This case stands or falls on Plaintiff SCOTT AND ADDISON, LLC’s (“S&A”)
5     trademark infringement claim. The claims for unfair competition are preempted by the
6     Lanham Act.1 S&A claims to use the mark “Pinkblush” in connection with women’s
7     maternity clothing. Complt. ¶ 8; Exhibit A thereto (Trademark Registration Nos.
8     4,349,787 and 4,608,916). Yet the goods claimed as infringing appear to involve
9     children’s home décor and gifts—such as picture frames—which are unrelated. No
10    reasonable consumer would be confused because a purchaser of women’s clothing would
11    not go to Pinkblush.com to purchase maternity clothing as there are not maternity clothes
12    offered for sale.2 Pinkblush.com sells no clothing whatsoever.
13          At best, Plaintiff claims that the website is confusing based on a non-sale text that
14    does not somehow create any likelihood of confusion as to sale of any prohibited goods.
15    “A trade-mark only gives the right to prohibit the use of it so far as to protect the owner's
16    good will against the sale of another's product as his. (citations)” Bosley Medical
17    Institute, Inc. v. Kremer, 403 F.3d 672, 676-77 (9th Cir. 2005)
18          The Complaint is frivolous, unsupported, and should be dismissed. Unrelated
19    goods is insufficient to show a likelihood of confusion as to the goods for which the mark
20    is registered. AMF Inc. v. Sleekcraft Boats (9th Cir.1979) 599 F.2d 341, 348.
21
22          1
               To offer context, this case stems from repeated offers from Plaintiff to purchase
23    the web domain “Pinkblush.com” (registered June 2, 2004). Plaintiff’s attempts to
24    purchase the domain span many years – with first contact in 2013. Plaintiff has become
      hostile and appears to have hired an influencer to help fabricate a false claim of
25    confusion. The allegations are paper thin and cannot sustain its claim.
             2
26             The Pinkblush.com website is alleged to be shown in Exhibit C to the
      Complaint – which contains images of home décor, not maternity wear or clothing.
                                                    -6-                            MOTION TO DISMISS
                                                                        FOR FAILURE TO STATE A CLAIM
                                                                                    UNDER FRCP 12(b)(6)
                                                                           CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 7 of 25 Page ID #:96




1           Remarkably, there is no allegation in the Complaint that Defendant Pinkblush.com
2     sold a single item of women’s clothing or maternity clothing -- or any clothing at all. The
3     allegations are unsupported and without merit. The basis of alleged confusion is
4     insufficiently pled, and falls far below the required showing of a likelihood of confusion.
5           Citing to a social influencer post (Exh. D to Complaint), Plaintiff confuses the
6     presence of the website Pinkblush.com with actual confusion.3
7           The opposite is true. Since the Internet age, consumers no longer blindly follow a
8     link like lemmings just because an influencer says so. There is no allegation that any
9     reasonable consumers were actually confused, and because internet users are extremely
10    savvy, 4 such confusion is highly unlikely. Toyota Motor Sales v. Tabari, 610 F.3d 1171,
11    1179 (9th Cir. 2010) Confusion cannot fairly be presumed, and this negates any
12    likelihood of confusion.
13
14          3
               The social post asserted by Plaintiff is also internally inconsistent, with
15    “Pinkblushmaternity.com” listed at the bottom, which appears to be the website of
16    Plaintiff, not of Defendant.
             4
               “When a domain name making nominative use of a mark does not actively
17    suggest sponsorship or endorsement, the worst that can happen is that some consumers
18    may arrive at the site uncertain as to what they will find. But in the age of FIOS, cable
      modems, DSL and T1 lines, reasonable, prudent and experienced internet consumers are
19    accustomed to such exploration by trial and error. [Citation] They skip from site to site,
20    ready to hit the back button whenever they're not satisfied with a site's contents. They
      fully expect to find some sites that aren't what they imagine based on a glance at the
21    domain name or search engine summary. Outside the special case of trademark.com, or
22    domains that actively claim affiliation with the trademark holder, consumers don't form
      any firm expectations about the sponsorship of a website until they've seen the landing
23    page — if then. This is sensible agnosticism, not consumer confusion. See Jennifer E.
24    Rothman, INITIAL INTEREST CONFUSION: STANDING AT THE CROSSROADS OF TRADEMARK
      LAW, 27 Cardozo L. Rev. 105, 122-24, 140, 158 (2005). So long as the site as a whole
25    does not suggest sponsorship or endorsement by the trademark holder, such
26    momentary uncertainty does not preclude a finding of nominative fair use.” Toyota
      Motor Sales. (emphasis added)
                                                   -7-                            MOTION TO DISMISS
                                                                       FOR FAILURE TO STATE A CLAIM
                                                                                   UNDER FRCP 12(b)(6)
                                                                          CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 8 of 25 Page ID #:97




1     II.   LEGAL STANDARD – CLAIMS FOR TRADEMARK INFRINGEMENT,
            FALSE DESIGNATION OF ORIGIN, AND UNFAIR COMPETITION
2
            ARE ANALYZED TOGETHER
3
            The Court in Kythera Biopharmaceuticals, Inc. v. Lithera, Inc., 998 F. Supp. 2d
4
      890, 897-98 (C.D. Cal. 2014) wrote:
5
                   In its Complaint, Plaintiff has alleged causes of action for: (1)
6           trademark infringement, (2) unfair competition, and (3) false
            designation of origin under the Lanham Act, 15 U.S.C. §§ 1114 & 1125,
7
            and under California law. Compl. ¶¶ 25–36, 40–44.
8                  This Court analyzes these claims together for the purposes of
            this Motion. “[T]he courts have uniformly held that common law and
9
            statutory trademark infringement are merely specific aspects of unfair
10          competition.” Hokto Kinoko Co. v. Concord Farms, Inc., 810
            F.Supp.2d 1013, 1031 (C.D.Cal.2011) (citing New West Corp. v. NYM
11
            Co. of California, Inc., 595 F.2d 1194, 1201 (9th Cir.1979)); see also
12          Grey v. Campbell Soup Co., 650 F.Supp. 1166, 1173 (C.D.Cal.1986)
            (“The tests for infringement of a federally registered mark under §
13
            32(1), 15 U.S.C. § 1114(1), infringement of a common law trademark,
14          unfair competition under § 43(a), 15 U.S.C. § 1125(a), and common
            law unfair competition involving trademarks are the same”). A claim
15
            for false designation of origin under 15 U.S.C. § 1125 requires proof of
16          the same elements as a claim for trademark infringement under 15
            U.S.C. § 1114. Brookfield Commc'ns, Inc. v. West Coast Entm't Corp.,
17
            174 F.3d 1036, 1046 n. 6 (9th Cir.1999) (citing 15 U.S.C. §§ 1114(1)
18          & 1125; AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348 (9th
            Cir.1979)). Furthermore, the Ninth Circuit “has consistently held
19
            that state common law claims of unfair competition ... are
20          ‘substantially congruent’ to claims made under the Lanham Act.”
            Cleary v. News Corp., 30 F.3d 1255, 1262–63 (9th Cir.1994) (citing
21
            Academy of Motion Picture Arts & Scis. v. Creative House Promotions,
22          Inc., 944 F.2d 1446, 1457 (9th Cir.1991)).
23    ///
24    ///
25    ///
26    ///
                                                -8-                           MOTION TO DISMISS
                                                                   FOR FAILURE TO STATE A CLAIM
                                                                               UNDER FRCP 12(b)(6)
                                                                      CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 9 of 25 Page ID #:98




1     III.   LEGAL STANDARD – LIKELIHOOD OF CONFUSION
2            The likelihood of confusion test is set forth in AMF Inc. v. Sleekcraft Boats (9th
3     Cir.1979) 599 F.2d 341. “When the goods produced by the alleged infringer compete for
4     sales with those of the trademark owner, infringement usually will be found if the marks
5     are sufficiently similar that confusion can be expected. When the goods are related, but
6     not competitive, several other factors are added to the calculus. If the goods are unrelated,
7     there can be no infringement because confusion is unlikely.” Sleekcraft, 599 F.2d at 348.
8     Under this test, courts consider eight factors: [1] the strength of the mark; [2] the
9     relatedness of the goods; [3] the similarity of the mark; [4] the evidence of actual
10    confusion; [5] the marketing channels used; [6] the type of goods and the likely degree of
11    care by the purchaser; [7] the defendant's intent in selecting the mark; and [8] the
12    likelihood of expansion of the product lines. (Id. at 348-349.)
13           “We have identified eight nonexclusive factors relevant to evaluating likelihood of
14    confusion. AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979). In its
15    order, the district court did not mention, let alone analyze, these critical factors in
16    evaluating TFN's likelihood of success on its trademark infringement claim. Rather, the
17    district court simply concluded that: (1) TFN appears to have a legitimate mark; (2) Oey
18    at one time acknowledged TFN's mark and sought to protect it; and (3) “after his
19    separation from the organization, [Oey] began to publicly encourage the disparagement
20    of the Freecycle trademark.” Contrary to the district court's conclusion, these facts —
21    even if true — simply do not demonstrate that TFN has a likelihood of success on its §
22    1125(a) infringement claim.” Freecycle Network, Inc. v. Oey, 505 F.3d 898, 902-03 (9th
23    Cir. 2007)
24    ///
25    ///
26    ///
                                                     -9-                             MOTION TO DISMISS
                                                                          FOR FAILURE TO STATE A CLAIM
                                                                                      UNDER FRCP 12(b)(6)
                                                                             CASE NO. 8:20-cv-1160-SB-DFMx
     Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 10 of 25 Page ID #:99




1     IV.    PLAINTIFF FAILS TO ALLEGE STANDING TO ENFORCE THE MARK
2            The allegations are insufficient to support a finding that Plaintiff has standing. “A
3     claim of trademark infringement under § 1114(1)(a) of the Lanham Act requires a
4     trademark holder to demonstrate: (1) ownership of a valid mark (i.e., a protectable
5     interest), and (2) that the alleged infringer's use of the mark is likely to cause
6     confusion, or to cause mistake, or to deceive consumers.” Reno Air Racing Ass'n, Inc.
7     v. McCord, 452 F.3d 1126, 1134 (9th Cir. 2006) Standing is “an essential . . . part of
8     the case-or-controversy requirement of Article III.” Lujan v. Defenders of Wildlife,504
9     U.S. 555, 560 (1992). Plaintiff bears the burden of proving the existence of standing
10    to sue. See, e.g., United States v. Hays, 515 U.S. 737, 743 (1995).
11           Here, Plaintiff claims it owns the registrations without any allegations as to how it
12    came to own such alleged registrations. The registrations are in the names of unknown
13    third parties “Brad and Zoe, Inc.” (Exh. A to Complt.)
14           Plaintiff has alleged without evidence that it somehow owns the asserted marks.
15    The assignment of the mark is without proper basis. There is no explanation in the
16    Complaint as to how “Brad and Zoe, Inc.” somehow gave up rights in the cited
17    registrations such that Plaintiff somehow acquired those rights. The Complaint fails to
18    properly allege standing to enforce the registrations. Lacking sufficient allegations for
19    standing, Plaintiff fails to state a claim for which relief can be granted.5 Therefore, its
20    claims must be DISMISSED.
21
22           5
               Even if Plaintiff were to show it somehow obtained an assignment of ownership,
23    such assignment is not pled in the Complaint and is insufficient as a matter of law.
24    Moreover, an alleged assignment can also fail in other respects as there have been no
      allegations of any sale of the goods and equipment concerning the prior business, and the
25    transaction can be invalidated for other reasons such as corporate looting, strawman
26    transaction, or that the purchaser and seller were captive corporate shells and therefore
      alter egos of each other. This is true because the addresses of the buyer and seller will be
                                                     -10-                           MOTION TO DISMISS
                                                                         FOR FAILURE TO STATE A CLAIM
                                                                                     UNDER FRCP 12(b)(6)
                                                                            CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 11 of 25 Page ID #:100




1    V.     THERE IS NO PRESUMPTION THAT PLAINTIFF OWNS ANY RIGHTS
            IN THE ALLEGED MARKS BECAUSE THE REGISTRATIONS
2
            ALLEGED ARE NOT ALLEGED NOR SHOWN TO BE IN ITS NAME
3
            Under 15 U.S.C. § 1115(a), a valid federal trademark registration constitutes prima
4
     facie evidence that the holder owns the mark. See, Maktab Tarighe Oveyssi Shah
5
     Maghsoudi, Inc. v. Kianfar, 179 F.3d 1244, 1249 (9th Cir. 1999) That presumption does
6
     not apply here, as again the registrations are not in Plaintiff’s name, but the name of a
7
     third party, “Brad and Zoe, Inc.” Plaintiff’s claims of assignment are also not pled, and
8
     are not properly pled as a conclusory claim of assignment does nothing to change the
9
     prima facie ownership shown in the registration to third party, “Brad and Zoe, Inc.”
10
     Because the registrations are presumptive as to ownership, the presumption cannot be
11
     assumed to apply to another party. Plaintiff’s claim that assignees benefit is not
12
     applicable in this case, because Plaintiff has not shown proper chain of title that it is the
13
     rightful owner of the mark being asserted against the Defendant.
14
            Moreover, mere use is not prima facie evidence of ownership because Plaintiff
15
     concedes that Defendant also uses the mark. Furthermore, Plaintiff’s claims do not show
16
     priority as to ownership and therefore its claimed use is insufficient to overcome its
17
     standing issue.
18
            Therefore, the motion should be GRANTED and the Complaint DISMISSED.
19
20
21
22
23
24
25
26   revealed to be at the same address which makes these entities highly suspect and failing
     to conduct a proper transaction to validly assign trademark rights.
                                                   -11-                            MOTION TO DISMISS
                                                                        FOR FAILURE TO STATE A CLAIM
                                                                                    UNDER FRCP 12(b)(6)
                                                                           CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 12 of 25 Page ID #:101




1    VI.    THE SECOND CLAIM MUST BE DISMISSED BECAUSE THERE IS NO
            FALSE DESIGNATION OF ORIGIN AS TO ANY GOODS AND THE
2
            WEBSITE “PINKBLUSH.COM” IS NOT A FALSE DESIGNATION
3
            A claim for “false designation of origin” has three elements: (1) a false designation
4
     of origin; (2) the false designation of origin has a substantial effect on interstate
5
     commerce; and (3) the false designation of origin creates a likelihood of confusion
6
     among the consuming public. This claim is under the Lanham Act, 15 USC §1125(a).
7
            In the present case, none of the requisite facts are alleged in the Complaint. There
8
     is nothing false about any of the goods marked as alleged in Pinkblush.com. (Exh. C to
9
     Complaint) Instead, Plaintiff alleges an intent to steal, which is not an element of “false
10
     designation of origin” under 15 USC §1125(a). The Complaint states:
11
                26. On information and belief, defendant willfully and intentionally
12          adopted and used marks confusingly similar to plaintiff’s PINKBLUSH
            trademark and designation to steal plaintiff’s goodwill.
13
                27. Additionally, defendant has caused or is likely to have caused
14          confusion and reverse confusion amongst consumers as to the quality and
            source of plaintiff’s products.
15
                28. By reason of the foregoing and upon information and belief,
16          defendant PinkBlush.com has violated Section 43 of the Lanham Act (15
            U.S.C. § 1125(a)) by using, in connection with its goods and
17
            advertisements, false designations of origin which are likely to cause
18          confusion or cause mistake or to deceive as to the affiliation, connection,
            or association of plaintiff with defendant and as to the origin, sponsorship,
19
            or approval of defendant’s goods, services and commercial activities.
20
            Complaint, ¶¶ 26-28. Here, element (1) is missing. Nothing in the allegations
21
     concerns a false designation – in fact, it is clear that Pinkblush.com is not owned by the
22
     Plaintiff so the use of the web domain is not false, but a function of the website domain
23
     name. Therefore, element (1) is not met. Element (2) “a substantial effect on interstate
24
     commerce” is also clearly missing. Element (3) “creates a likelihood of confusion among
25
     the consuming public” is stated in a conclusory manner and does not have supporting facts
26
                                                    -12-                           MOTION TO DISMISS
                                                                        FOR FAILURE TO STATE A CLAIM
                                                                                    UNDER FRCP 12(b)(6)
                                                                           CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 13 of 25 Page ID #:102




1    to support the allegation. The allegation is a legal conclusion, not a factual one, and
2    therefore is inoperative for purposes of alleging facts to support its claim. Therefore, the
3    second claim for “false designation of origin” must be dismissed for failure to state a claim
4    under FRCP 12(b)(6).
5          Plaintiff also claims that birth announcements are confusing; however, birth
6    announcements are neither maternity wear nor clothing and the facts are still insufficient
7    to rise to consumer confusion as to the source of the goods. During meet and confer,
8    Plaintiff’s counsel referred to paragraph 15 of the Complaint which states, “15. On or
9    around February 20, 2020, counsel for S&A served PinkBlush.com with written notice of
10   the PINKBLUSH® trademark and registrations. S&A further demanded PinkBlush.com
11   cease use of the confusingly similar Infringing PINK BLUSH Trademark.” There is no
12   allegation that is likely to cause confusion. Plaintiff also referred to Exhibit C of the
13   Complaint [DN 1 at 18-19] which is claimed by Plaintiff as alleging birth announcements.
14   That is not alleged in the complaint and the font is so small on pages 18 and 19 that it is
15   indiscernible and had the allegation been so important, Plaintiff should have made it clear
16   in both the language of the Complaint and in the cited Exhibit to make clear so as to give
17   notice of what is being alleged as the basis of the claimed infringement. Failing that, there
18   is no allegation of any likelihood of confusion or sales or uses of the mark in connection
19   with maternity wear or clothing. If that is the basis of Plaintiff’s alleged confusion, the
20   facts are still insufficient to show any confusion as Plaintiff claims. (See generally, Long
21   Decl.) Therefore, the Complaint should be DISMISSED.
22   ///
23   ///
24   ///
25
26
                                                   -13-                           MOTION TO DISMISS
                                                                       FOR FAILURE TO STATE A CLAIM
                                                                                   UNDER FRCP 12(b)(6)
                                                                          CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 14 of 25 Page ID #:103




1    VII. THE THIRD CLAIM FOR UNFAIR COMPETITION FAILS UNDER
          KYTHERA WITH ITS OTHER CLAIMS AND MUST ALSO BE
2
          DISMISSED FOR FAILURE TO STATE A CLAIM
3
           Unfair Competition under 15 U.S.C. § 1125(a) follows the same analysis. Kythera
4
     Biopharmaceuticals, Inc. (analyzing Lanham Act claims together). Here, the
5
     Complaint fails for the same reasons as stated for the first two claims. Therefore, the
6
     motion should be GRANTED, and the third claim should be DISMISSED.6
7
8
     VIII. ONE SINGLE INSTANCE OF SOCIAL MEDIA USE IS
9          INSUFFICIENTLY PLED TO SHOW A LIKELIHOOD OF CONFUSION
10         AS TO THE GOODS OR ANY DAMAGES BY A REASONABLE
           CONSUMER
11
           A single instance alleged has to be of actual confusion as to the goods, not a
12
     website. S&A’s focus is on website, not on any particular goods or transactions of the
13
     Defendant. The sole supporting evidence pled in the Complaint is one social media post.7
14
     Claimed instances of actual confusion are insufficient as “nothing more than a
15
     regurgitation of consumer confusion evidence” Arcsoft, Inc. v. Cyberlink Corp., 153 F.
16
17         6
              “Although California unfair competition law may be broad in scope, the
18   California reverse passing off claim is congruent with the Lanham Act claim and must
     be resolved by applying the same test of consumer confusion. In this case, the
19   Supreme Court held that Defendants did not place a false designation of origin on
20   their products, which led to a rejection of Plaintiffs' Lanham Act claim; there was no
     consumer confusion regarding the origin of the goods. The Supreme Court's finding
21   that Defendants' actions were not misleading under the Lanham Act controls the
22   resolution of their California unfair competition claim. As with their Lanham
     Act claim. Plaintiffs cannot prevail on their California unfair competition claim.”
23   Twentieth Century Fox Film Corp. v. Dastar Corp., CV 98-07189 FMC (Ex), at *8-9
24   (C.D. Cal. Oct. 14, 2003)
            7
              It is strongly suspected that the post is from one of Plaintiff’s own social
25   influencers. The post is therefore untrustworthy, self-serving, and does not constitute
26   likely confusion by a reasonable consumer in the market as to the goods for which the
     mark is registered.
                                                  -14-                           MOTION TO DISMISS
                                                                      FOR FAILURE TO STATE A CLAIM
                                                                                  UNDER FRCP 12(b)(6)
                                                                         CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 15 of 25 Page ID #:104




1    Supp. 3d 1057, 1072-73 (N.D. Cal. 2015); Equinox Hotel Mgmt., Inc. v. Equinox
2    Holdings, Inc., No. 17-cv-06393-YGR, at *16 n.13 (N.D. Cal. Feb. 1, 2018)
3           S&A’s trademark registrations list the following goods: “maternity clothing,
4    namely, shirts, parts and dresses, in Class 25”; and “clothing, namely, shirts, blouses,
5    tops, jackets, dresses, skirts, pants, jeans, scarves, and shoes, in Class 25.” Id. There is no
6    allegation that any confusion exists as to any of the registered goods. Therefore, the
7    Complaint is insufficiently pled and the complaint should be DISMISSED.8
8           There is an absence of any damages alleged. The allegation of a third-party link
9    stating “Pinkblush.com” is a clerical or Scrivener’s error as the page specifically states
10   that PinkBlush Maternity is the correct website. Thus, even if there were to be any
11   confusion, there is no damage to the Plaintiff.
12          Plaintiff claims it advertises using social media. And Plaintiff uses social media
13   advertising to claim that it causes confusion. This is manufactured and it does not
14   constitute likely confusion – it is a weak and shortsighted ploy to attempt to manufacture
15   a claim for infringement in order to pressure defendant into giving up its web domain.
16          The social influencer is not alleged as a purchaser of goods from Pinkblush.com.
17   No evidence is shown that the social media influencer was confused as to source. Not a
18   single returned good or confused shopper is alleged in any of the various allegations in
19
            8
20            Similarly, in analyzing whether there is a likelihood of confusion, other
     jurisdictions also consider the number of instances of alleged confusion. For example,
21   “[W]eight is given to the number and extent of instances of actual confusion.” ZW USA,
22   Inc. v. PWD Sys., LLC, 208 F. Supp. 3d 1025, 1050-51 (E.D. Mo. 2016) Evidence of
     only a few instances of actual confusion is not conclusive of the existence of a likelihood
23   that consumers would “be confused as to the source” of the product, the “core element”
24   of trademark infringement. Davis v. Walt Disney Co., 430 F.3d 901, 905 (8th Cir. 2005)
     (quotation marks and citations omitted); see Duluth News–Tribune v. a Mesabi
25   Publishing Co., 84 F.3d 1093, 1098-99 (8th Cir. 1996) (holding that “even several
26   isolated incidents of actual confusion” are insufficient to support a finding of likelihood
     of confusion).
                                                    -15-                           MOTION TO DISMISS
                                                                        FOR FAILURE TO STATE A CLAIM
                                                                                    UNDER FRCP 12(b)(6)
                                                                           CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 16 of 25 Page ID #:105




1    the Complaint. Nothing in the Complaint alleges likely confusion as to any consumers in
2    the market based on any facts. Exhibit D to the Complaint, a social media post, is not
3    evidence of the kind of trademark confusion in the market because it is not evidence of
4    any purchasers ever being confused. Therefore, contrary to the allegation of actual
5    confusion, Plaintiff’s own Exhibit C is not evidence of actual confusion but of a
6    manufactured attempt to distort reality. Glaringly missing is any allegation that
7    consumers are suffering any confusion. Lacking any facts sufficient to allege confusion,
8    the motion should be GRANTED and the Complaint should be DISMISSED.
9
10   IX.   CONCLUSION
11         Based on the foregoing, the complaint fails to state a claim for any trademark
12   infringement, false designation of origin, or unfair competition. Therefore, the motion
13   should be granted and the complaint should be DISMISSED. FRCP Rule 12(b)(6).
14
15                                           Respectfully submitted,
     DATED: March 1, 2021                    LAW OFFICE OF MICHAEL A. LONG
16
17                                           /s/ Michael A. Long
                                                 Michael A. Long, Esq.
18
                                             Attorneys for Defendant,
19                                           PINKBLUSH.COM
20
21
22
23
24
25
26
                                                  -16-                           MOTION TO DISMISS
                                                                      FOR FAILURE TO STATE A CLAIM
                                                                                  UNDER FRCP 12(b)(6)
                                                                         CASE NO. 8:20-cv-1160-SB-DFMx
 Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 17 of 25 Page ID #:106




1                         DECLARATION OF MICHAEL A. LONG
2           I, Michael A. Long, declare:
3           1.     I am Defendant's counsel in the above-captioned matter. I have personal
4    knowledge of the facts stated herein. If called to testify, I would and could testify
5    competently thereto.
6           2.     I make this declaration in support of Defendant’s motion to dismiss for
7    failure to state a claim.
8           3.     I met and conferred with counsel for plaintiff, Ben T. Lila by numerous
9    exchanges of emails as well as a lengthy 39-minute phone conversation. Our
10   discussions did not fully resolve the issue as presented in the accompanying motion
11   filed herewith. Attached hereto as composite Exhibit A are true and correct copies of
12   emails concerning my correspondent with Mr. Lila regarding the instant motion to
13   dismiss.
14          4.     The defendant filed a motion to dismiss on January 29, 2021 [DN 16].
15          5.     The court subsequently ordered resubmittal of the motion with notice of
16   interested parties, meet and confer statement, and proposed order. Chamber copies are
17   also being submitted herewith.
18          I declare under penalty of perjury under the laws of the United States that the
19   foregoing is true and correct. Executed on March 1, 2021 in Los Angeles, California.
20
                                              /s/ Michael A. Long
21
                                              Michael A. Long, Declarant
22
23
24
25
26
                                                  -17-                           MOTION TO DISMISS
                                                                      FOR FAILURE TO STATE A CLAIM
                                                                                  UNDER FRCP 12(b)(6)
                                                                         CASE NO. 8:20-cv-1160-SB-DFMx
Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 18 of 25 Page ID #:107




               EXHIBIT A
3/1/2021Case    8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 19 of 25 Page ID #:108


                                                                                            Michael Long <mlong@aexius.com>



 RE: Scott and Addison, LLC v. Pinkblush.com - Complaint (Scott and
 Addison/8291.02-001)
 Michael A. Long <mlong@aexius.com>                                                   Wed, Feb 3, 2021 at 1:46 PM
 To: "Ben T. Lila" <blila@mandourlaw.com>
 Cc: Lucas Ehrlichman <luke.lawofcmal@gmail.com>, "Joseph A. Mandour" <jmandour@mandourlaw.com>, "Gordon E.
 Gray" <ggray@mandourlaw.com>

   Counsel:
   This will constitute Defendant Pinkblush.com’s written attempt to meet and confer regarding the complaint and our motion
   to dismiss under FRCP 12(b)(6) regarding insufficient allegations concerning standing and Plaintiff Scott and Addison,
   LLC's claims under the Lanham act (trademark infringement, false designation of origin, unfair competition). I am also
   reachable directly by phone and intend to call you shortly.

   I intend to revise the hearing date to allow time for us additionally to meet and confer and still provide you with sufficient
   notice. The main issue is that the complaint does not allege standing - there is no indication of what assignment was
   made or whether the assignment is valid at all. The allegations within the four corners of the complaint do not properly
   allege standing or ownership, as the registrations attached to the complaint are in the name of "Brad and Zoe, Inc." not
   the Plaintiff, "Scott and Addison, LLC."

   The complaint is also insufficient as to the allegation of confusion as to the source of the goods concerning any clothing
   items. Your asserted registrations are directed to clothing. Yet the goods sold by Pinkblush involve home decor. These are
   unrelated. The complaint has more to do with the website which does not appear to involve anything as to your client's
   women's maternity clothing. Defendant doesn't sell any clothing.

   It is requested that you dismiss your complaint. I am also available for discussion regarding settlement and if you wish to
   explore this issue further I am amenable to filing a 45 or 60-day stay of proceedings to explore settlement of this matter.

   Michael A. Long, Esq.
   Law Office of Michael A. Long
   CA State Bar No. 266555
   1920 Hillhurst Avenue, #1139
   Los Angeles, CA 90027
   C: (310) 625-3395
   F: (213) 915-3133
   E: mlong@aexius.com

   [Quoted text hidden]




                                                                                                        EXHIBIT A-1
    mail.google.com/mail/u/0?ik=617cb03ac5&view=pt&search=all&permmsgid=msg-a%3Ar1183220889749629497&simpl=msg-a%3Ar118322088…      1/1
3/1/2021Case   8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 20 of 25 Page ID #:109


                                                                                           Michael Long <mlong@aexius.com>



 RE: Scott and Addison, LLC v. Pinkblush.com - Complaint (Scott and
 Addison/8291.02-001)
 Michael A. Long <mlong@aexius.com>                                                 Mon, Feb 22, 2021 at 8:00 AM
 To: "Ben T. Lila" <blila@mandourlaw.com>
 Cc: "Joseph A. Mandour" <jmandour@mandourlaw.com>, "Gordon E. Gray" <ggray@mandourlaw.com>

   Ben,
   Thank you for your email. This will further meet and confer regarding Defendant Pinkblush.com's motion to dismiss.

   Re: "The allegations in the Complaint are accepted as true for the purposes of a Motion to Dismiss pursuant to
   Fed.R.Civ.P. 12(b)(6). Thus, defendant’s Motion is procedurally as well as substantively defective."

   This is a very general statement and has no application. I cannot meaningfully evaluate what you mean by the above, or
   how this applies to any of the allegations in the complaint.

   Re: "We disagree with your contention about actual confusion and the similarity of the goods. Disputing these facts is
   inappropriate for the Motion. Also, the issue is not whether the goods and/or services will be confused with each other,
   but rather whether the public will be confused as to their source. See Recot Inc. v. M.C. Becton, 214 F.3d 1322, 1329,
   54 USPQ2d 1894, 1898 (Fed. Cir. 2000)."

   That case is inapposite. The motion to dismiss under FRCP 12(b)(6) for failure to state a claim for which relief can be
   granted in essentially a "so what" motion--meaning that if your facts are taken as true, you still cannot show that there is a
   likelihood of confusion as to the goods. You have registrations for maternity wear / clothing. Nothing in your complaint
   shows any factual basis upon which confusion can be found. That is because there is none. The complaint fails to show
   what facts are alleged that sufficiently plead likely confusion as to the goods. (As you know, Defendant Pinkblush.com
   does not sell any clothing, but rather home decor -- you have not alleged that Pinkblush.com sells any clothing.) So what
   are you alleging is the basis of confusion? There are no facts to establish a likelihood of confusion under Sleekcraft. Your
   complaint refers to allegations of confusion concerning the website, not the goods as used with the mark. You are clearly
   targeting the website in connection with the mark, not the goods in connection with the mark. As such, it is insufficiently
   pled and shows no factual allegations as to likely confusion of the mark in connection with the goods -- there is no factual
   allegation that is sufficient to show that a consumer would be confused as to the source of the goods.

   Re: "The Complaint alleges standing extensively, including trademark ownership, ownership of the registrations,
   ownership through assignment and ownership through use. We disagree with your contention that standing is
   insufficiently alleged."

   Standing is extensively alleged? I respectfully disagree. The allegations of "standing" are conclusory and do not show
   sufficient facts. There is no assignment. You have no showing of what assignment was made, when, how, by whom, or
   for what consideration, or any other facts to support a valid and subsisting assignment. What I understand from our
   discussion is in essence you allege "I assigned" and you believe that is sufficient. I have to disagree because your
   registrations carry the presumption that the listed owner is the one who holds the rights. That presumption is not
   applicable. How is the Court supposed to construe the complaint's allegations to be "taken as true" when the registration
   says "Brad and Zoe, Inc." is the owner of the registrations, and then the Court is required to apply the presumption that
   the registrations confer on "Brad and Zoe, Inc." standing, not the Plaintiff? The complaint is defective and fails to properly
   allege the facts needed to confer standing.

   Re: "Although plaintiff contends there are no inconsistent or “repetitive” allegations, such allegations are explicitly
   authorized under Fed.R.Civ.P. 8(d). Thus, we disagree that a 12(b)(6) motion can be based on inconsistent or
   “repetitive” allegations."

   Your reference to FRCP Rule 8 does not address the case law we discussed. The complaint asserts inconsistent facts
   because its conclusorily claims standing but the complaint's facts as shown in the registrations do not show
   standing. Here is Rule 8(d):

   (d) Pleading to Be Concise and Direct; Alternative Statements; Inconsistency.
   (1) In General. Each allegation must be simple, concise, and direct. No technical form is required.

                                                                                                       EXHIBIT A-2
    /mail.google.com/mail/u/0?ik=617cb03ac5&view=pt&search=all&permmsgid=msg-a%3Ar-3667787550918441283&simpl=msg-a%3Ar-3667787…     1/3
3/1/2021Case   8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 21 of 25 Page ID #:110
    (2) Alternative Statements of a Claim or Defense. A party may set out 2 or more statements of a claim or defense
    alternatively or hypothetically, either in a single count or defense or in separate ones. If a party makes alternative
    statements, the pleading is sufficient if any one of them is sufficient.
    (3) Inconsistent Claims or Defenses. A party may state as many separate claims or defenses as it has, regardless of
    consistency.

    There is case law that further supports the motion:

    Hartford Cas. Ins. Co. v. Am. Dairy and Food Consulting Labs., Inc., No. 09-CV-00914-OWW-DLB, 2009 WL 4269603, at
    *12 (E.D. Cal. Nov. 25, 2009) ("[I]f a pled claim is internally inconsistent with itself, the inconsistencies may cancel each
    other out and render the claim subject to dismissal for failure to state a claim.")

    Steiner v. Twentieth Century–Fox Film Corp., 140 F. Supp. 906, 908 (S.D. Cal. 1953) ("[N]o authority is known ... which
    permits blowing hot and cold in the same cause of action.")

    Your trademark infringement claim does just that: you allege standing, yet you also allege the registration and you
    explained you view it as part of the trademark infringement claim. If that is the case, then your trademark infringement
    claim at a minimum fails.

    The point of Kythera Biopharmaceuticals, Inc. v. Lithera, Inc., 998 F. Supp. 2d 890, 897-98 (C.D. Cal. 2014) is that your
    three related Lanham Act claims are viewed together. The Court can treat them together under Kythera. I am not arguing
    that the claims are repetitive, but rather the analysis is similar under Kythera. You have done exactly as the plaintiff
    in Kythera so the Court can analyze your claims together:

                      In its Complaint, Plaintiff has alleged causes of action for: (1) trademark infringement, (2)
            unfair competition, and (3) false designation of origin under the Lanham Act, 15 U.S.C. §§ 1114 &
            1125, and under California law. Compl. ¶¶ 25–36, 40–44.
                      This Court analyzes these claims together for the purposes of this Motion. “[T]he courts
            have uniformly held that common law and statutory trademark infringement are merely specific
            aspects of unfair competition.” Hokto Kinoko Co. v. Concord Farms, Inc., 810 F.Supp.2d 1013, 1031
            (C.D.Cal.2011) (citing New West Corp. v. NYM Co. of California, Inc., 595 F.2d 1194, 1201 (9th
            Cir.1979)); see also Grey v. Campbell Soup Co., 650 F.Supp. 1166, 1173 (C.D.Cal.1986) (“The tests
            for infringement of a federally registered mark under § 32(1), 15 U.S.C. § 1114(1), infringement of a
            common law trademark, unfair competition under § 43(a), 15 U.S.C. § 1125(a), and common law
            unfair competition involving trademarks are the same”). A claim for false designation of origin under
            15 U.S.C. § 1125 requires proof of the same elements as a claim for trademark infringement under
            15 U.S.C. § 1114. Brookfield Commc'ns, Inc. v. West Coast Entm't Corp., 174 F.3d 1036, 1046 n. 6
            (9th Cir.1999) (citing 15 U.S.C. §§ 1114(1) & 1125; AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348
            (9th Cir.1979)). Furthermore, the Ninth Circuit “has consistently held that state common law claims of
            unfair competition ... are ‘substantially congruent’ to claims made under the Lanham Act.” Cleary v.
            News Corp., 30 F.3d 1255, 1262–63 (9th Cir.1994) (citing Academy of Motion Picture Arts & Scis. v.
            Creative House Promotions, Inc., 944 F.2d 1446, 1457 (9th Cir.1991)).

    Re: "9th Circuit Model Jury Instructions No. 15.8, explains that the presumption under 15 U.S.C. § 1115 applies to
    assignees as well as registrants. Thus, we disagree with your contention that the Certificate of Registration is
    dispositive of a lack of standing for any claim."

    15.8 is a jury instruction. It is not part of your complaint. 15.8 does not alleviate your pleading requirements. You are using
    a jury instruction to try to get around the insufficient pleading in the complaint.

    Regarding your question regarding costs of service: FRCP 4(d)(2) states, "If a defendant located within the United
    States fails, without good cause, to sign and return a waiver requested by a plaintiff located within the
    United States, the court must impose on the defendant: (A) the expenses later incurred in making
    service[...]" My clients propose a compromise of walk-away. I understand you served by email and want costs of
    service. Email service costs virtually nothing and in any event is properly borne by your client as the party filing the
    lawsuit. Moreover, there is no showing of "lack of good cause" to shift the fee burden. Defendant is entitled to due
    process of law and you had to serve the defendant personally which you did not do. I do not understand your claim that
    service was evaded in any way. I see that you decided that instead of serving Defendant personally, you requested that
    the magistrate grant permission to email serve. Thereafter you served by email. Without a showing of lack of good cause,
    the cost of service is a cost borne by the plaintiff. There are no facts I see that constitute any lack of good cause
    warranting imposition of costs under Rule 4 in this situation. I do not see what you are referring to regarding other
    counsel. If you requested that they waive service and assumed incorrectly that they were able to do so, and since you
    were corresponding with an attorney in another jurisdiction it appears that they did not have such authorization.
    Therefore, it is not in bad faith that your request was not accepted. Obviously that other attorney is not involved with the
    case now and is not counsel here, while I did accept that email service was valid without contesting service by email. That
                                                                                                         EXHIBIT A-3
https://mail.google.com/mail/u/0?ik=617cb03ac5&view=pt&search=all&permmsgid=msg-a%3Ar-3667787550918441283&simpl=msg-a%3Ar-3667787…    2/3
3/1/2021Case     8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 22 of 25 Page ID #:111
    is in good faith and shows there is no showing of "without good cause." When Defendant received your email service and
    retained me, I checked the file and confirmed that the magistrate granted the order and as mentioned did not challenge it.
    Had I challenged the order or refused to acknowledge service, that would have constituted "without good cause." In
    addition, those expenses must have been reasonably incurred. You are aware that Pinkblush.com is a web domain. If you
    cannot locate the physical address by a web search, which is a matter of a few seconds, then the appropriate way to
    serve a web domain is through electronic means. I do not see any evasion of service as the email service you made was
    accepted.

    re: "Defendant’s time to respond to the Complaint has expired. As we have discussed, defendant’s Motion is
    procedurally as well as substantively defective. Thus, please let us know how defendant intends to respond."

    The Court did not set a deadline to re-file the motion and timely received our motion. We are in the process of doing so
    and plan to do so in the next few days.


    Michael A. Long, Esq.
    Law Office of Michael A. Long
    CA State Bar No. 266555
    1920 Hillhurst Avenue, #1139
    Los Angeles, CA 90027
    C: (310) 625-3395
    F: (213) 915-3133
    E: mlong@aexius.com

    [Quoted text hidden]




                                                                                                         EXHIBIT A-4
https://mail.google.com/mail/u/0?ik=617cb03ac5&view=pt&search=all&permmsgid=msg-a%3Ar-3667787550918441283&simpl=msg-a%3Ar-3667787…   3/3
3/1/2021Case   8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 23 of 25 Page ID #:112


                                                                                            Michael Long <mlong@aexius.com>



  RE: Scott and Addison, LLC v. Pinkblush.com - Complaint (Scott and
  Addison/8291.02-001)
  Michael A. Long <mlong@aexius.com>                                                Thu, Feb 25, 2021 at 11:16 AM
  To: "Ben T. Lila" <blila@mandourlaw.com>
  Cc: "Joseph A. Mandour" <jmandour@mandourlaw.com>, "Gordon E. Gray" <ggray@mandourlaw.com>

    Ben,
    Responses re: Motion to dismiss are below:

    We seem to disagree. I understood from your email that you implicitly retracted your offer to amend the complaint. I
    understand your offer to amend is only as to registration. The pleading is still insufficiently pled on the issue of alleging
    sufficient facts to establish a likelihood of confusion of source as to the goods. How do you propose to amend the
    complaint on that issue? There are also more problems now that you are going outside the complaint to try to save it, and
    the facts still are insufficient to state a claim for likelihood of confusion as to the course of the goods.

    Re: "Plaintiff has pleaded that defendant sells inter alia “birth announcements and nursery décor” goods which are
    likely to cause confusion. (ECF No. 1 ¶15 & Exhibit C) . Thus, your contention that plaintiff has not pled confusion “as
    to the goods” is simply ignoring the plain allegations."

    You cite to the complaint, paragraph 15 claiming "birth announcements" which is not shown to be sold anywhere in the
    complaint or in Exhibit C. Exhibit C is on Pages 18 and 19 of the Complaint [DN 1 at 18-19]. It is unclear if the link you
    provide is for a birth announcement, or if there are goods sold that are likely confusingly similar to any of the goods of
    your client's maternity wear or clothing. Still, birth announcements are neither maternity wear nor clothing. Paragraph of
    your complaint states, "15. On or around February 20, 2020, counsel for S&A served PinkBlush.com with written notice of
    the PINKBLUSH® trademark and registrations. S&A further demanded PinkBlush.com cease use of the confusingly
    similar Infringing PINK BLUSH Trademark." There is no allegation that is likely to cause confusion. If that is the basis, the
    facts are still insufficient to show any confusion as you claim.

    Re: "Plaintiff alleges use of the trademark in Paragraphs 8, 9, 10, 11, 12 and Exhibit B. Any one of these factual
    allegations is sufficient to establish ownership and standing. See Sengoku Works Ltd. v. RMC Int'l, Ltd., 96 F.3d.
    1217, 1219 (9th Cir. 1996). Your contention that there are insufficient allegations again ignores numerous allegations.
    Moreover, pleading a presumption of ownership is not a 'pleading requirement'."

    Use is alleged by you but that is not dispositive and is not contested in the motion to dismiss. Ownership and standing is
    not conferred by use - if that were true, then use by any party constitutes ownership and Defendant therefore also owns
    the mark as to home decor or other uses. You allegations rely on the registration, which is insufficient to show ownership
    which means there is a lack of standing.

    Re: "We disagree with your contention about actual confusion and the similarity of the goods. Disputing these facts is
    inappropriate for the Motion. Also, the issue is not whether the goods and/or services will be confused with each other,
    but rather whether the public will be confused as to their source. See Recot Inc. v. M.C. Becton, 214 F.3d 1322, 1329,
    54 USPQ2d 1894, 1898 (Fed. Cir. 2000)."

    The motion concerns insufficient facts to allege likelihood of confusion. You're arguing facts and I'm stating your
    allegations are insufficient. You have to allege facts sufficient to state a claim for such likely confusion.

    Re: "Plaintiff’s allegations are not 'inconsistent'. Regardless, I was addressing Paragraph VII of your Motion, which
    contains two sentences contending that the Third Claim is 'repetitive'. There is simply no legal basis for dismissing this
    claim as 'repetitive'. If you are aware of case law dismissing similar claims as 'repetitive', please provide a citation."

    The allegations are inconsistent on the issue of standing. You misinterpret the issue of repetitiveness which will be made
    with reference to the cited case, Kyothera. The point which I explained and will reiterate here is that the
    Responses re Rule 4 are below:

    Re: "The deadline to respond to the Complaint is set by Fed.R.Civ.P. 12(a)(4) and has expired. Thus, defendant is in
    default."

                                                                                                        EXHIBIT A-5
https://mail.google.com/mail/u/0?ik=617cb03ac5&view=pt&search=all&permmsgid=msg-a%3Ar8262991120599066250&simpl=msg-a%3Ar826299112…   1/2
3/1/2021Case     8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 24 of 25 Page ID #:113
    No, a responsive pleading was filed and recognized by the Court. The Court dismissed without prejudice to permit refiling.
    Defendant is not in default as a responsive pleading was filed.

    Re: "As I explained during our phone conference, the costs for service include forcing plaintiff to seek a Motion for
    Alternative service. Also, your email appears to confuse the actual service with the Request for Waiver of Service that
    prior counsel confirmed he received on July 14, 2020."

    There is no indication that the motion for alternative service is a "cost" grantable under FRCP 4. What you seem to be
    seeking is attorneys' fees, not costs. Was it necessary for you to file a motion in that manner? No. I did not force you to
    file anything. You chose to do so and you bear the expense of bringing this suit with unsupported claims including for
    costs of service. As explained, the cost of an email service is virtually nothing.

    Michael A. Long, Esq.
    Law Office of Michael A. Long
    CA State Bar No. 266555
    1920 Hillhurst Avenue, #1139
    Los Angeles, CA 90027
    C: (310) 625-3395
    F: (213) 915-3133
    E: mlong@aexius.com

    [Quoted text hidden]




                                                                                                        EXHIBIT A-6
https://mail.google.com/mail/u/0?ik=617cb03ac5&view=pt&search=all&permmsgid=msg-a%3Ar8262991120599066250&simpl=msg-a%3Ar826299112…   2/2
 Case 8:20-cv-01160-SB-DFM Document 19 Filed 03/01/21 Page 25 of 25 Page ID #:114




1                                  PROOF OF SERVICE
                                    Certificate of Service
2
3           I am employed in the County of Los Angeles, State of California. I am over the
     age of 18, and not a party to the within action; my business address is 1920 Hillhurst
4
     Ave #1139, Los Angeles, CA 90027.
5           On March 1, 2021, I served the foregoing document described MOTION
     TO DISMISS FOR FAILURE TO STATE A CLAIM UNDER FRCP 12(B)(6);
6
     MEET AND CONFER DECLARATION OF MICHAEL A. LONG on the
7    interested parties as follows:
8
     Joseph A. Mandour, III (SBN 188896)
9    Ben T. Lila (SBN 246808)
     MANDOUR & ASSOCIATES, APC
10
     8605 Santa Monica Blvd., Suite 1500
11   Los Angeles, CA 90069
     Tel.: (858) 487-9300
12
     E-mail: jmandour@mandourlaw.com, blila@mandourlaw.com
13   Attorneys for Plaintiff, Scott and Addison, LLC
14
     []       (BY MAIL) I am “readily familiar” with the firm’s practice of collection and
15            processing correspondence for mailing. Under that practice, it would be
              deposited with the U.S. postal service on that same day, with postage
16
              thereon fully prepaid at Pasadena, California, in the ordinary course of
17            business. I am aware that on motion of the party served, service is presumed
              invalid if postal cancellation date or postage meter date is more than one day
18
              after date of deposit for mailing in affidavit.
19   []       (PERSONAL SERVICE) I caused the above referenced document to be
              personally served by hand on the addressees listed above.
20
     [X]      (VIA ELECTRONIC MAIL) I caused such document to be delivered to
21            addressees listed above.
22
           Executed on March 1, 2021, in Los Angeles, California.
23
                                                 /s/ Luke Ehrlichman
24
                                                 Luke Ehrlichman
25
26
                                               -18-                          MOTION TO DISMISS
                                                                  FOR FAILURE TO STATE A CLAIM
                                                                              UNDER FRCP 12(b)(6)
                                                                     CASE NO. 8:20-cv-1160-SB-DFMx
